Citation Nr: 1547809	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back condition, to include as secondary to service-connected bilateral knee strains with degenerative joint disease.

2.  Entitlement to an evaluation in excess of 10 percent for a left knee strain with degenerative joint disease, prior to October 21, 2013. 

3.  Entitlement to an evaluation in excess of 10 percent for a right knee strain with degenerative joint disease, prior to October 21, 2013.

4.  Entitlement to an evaluation in excess of 10 percent for a left knee strain with degenerative joint disease, from October 21, 2013. 

5.  Entitlement to an evaluation in excess of 10 percent for a right knee strain with degenerative joint disease, from October 21, 2013.

6.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified during a Board hearing in Atlanta, Georgia before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  

During his hearing the Veteran raised the issue of entitlement to a TDIU in part as a result of the increased rating claim on appeal.   As such, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board therefore has jurisdiction over this intertwined matter.

The Veteran also gave testimony at his hearing regarding his claims for special monthly compensation (SMC) for aid and attendance and housebound status.  These claims were denied in a February 2015 rating decision, with which the Veteran has not filed a notice of disagreement.  To the extent that the Board is authorized to award SMC, the Board notes that it agrees with the determination of the RO that the Veteran is ineligible for such compensation as a matter of law.

The issues of entitlement to an evaluation in excess of 10 percent for a left knee strain with degenerative joint disease, from October 21, 2013; entitlement to an evaluation in excess of 10 percent for a left knee strain with degenerative joint disease, from October 21, 2013; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A back condition is not related to the Veteran's knee conditions, or to service.

2.  Prior to October 21, 2013, the Veteran's left knee strain with degenerative joint disease was not productive of ankylosis, recurrent subluxation or lateral instability, dislocation or symptomatic removal of semilunar cartilage, flexion limited to 30 degrees or less, extension limited to 15 degrees or more, malunion or nonunion of the tibia and fibula, or genu recurvatum.

3.  Prior to October 21, 2013, the Veteran's right knee strain with degenerative joint disease was not productive of ankylosis, recurrent subluxation or lateral instability, dislocation or symptomatic removal of semilunar cartilage, flexion limited to 30 degrees or less, extension limited to 15 degrees or more, malunion or nonunion of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back condition, to include as secondary to service-connected bilateral knee strains with degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for an evaluation in excess of 10 percent for a left knee strain with degenerative joint disease, prior to October 21, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).

3.  The criteria for an evaluation in excess of 10 percent for a right knee strain with degenerative joint disease, prior to October 21, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated November 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran and relevant records from the Social Security Administration.  

The Veteran was provided a VA examination of his knee conditions in December 2009 and of his back condition in March 2012.  The Board finds that these examinations and their associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Back Condition

The Veteran claims service connection for a back condition secondary to his service-connected knee strains.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any in-service symptoms of or treatment for any back condition.  At his August 1965 induction examination, an abnormality of the spine was noted, specifically lumbar lordosis.  No abnormality was noted at his July 1968 separation examination.

Private treatment records show that the Veteran was diagnosed with back pain in March 2006.  

VA treatment records indicate that the Veteran was prescribed painkillers and a muscle relaxant for back spasms in April 2006.  He was seen by a chiropractor in May, June, and July of 2006.  He was prescribed a transcutaneous electrical nerve stimulation (TENS) unit for his pain in October 2006.  An October 2008 x-ray revealed degenerative facet disease, mild to moderate multilevel degenerative disc disease, and mild sclerosis. 

In June 2010, the Veteran underwent an examination for Social Security Administration disability benefits.  An associated x-ray revealed moderate degenerative change involving the mid and lower lumbar spine.  The Veteran reported that he injured his back lifting heavy motors while working at a textile plant in 2004.

The Veteran underwent a VA examination in March 2012.  He reported extreme pain and the inability to straighten up.  He could not sleep on his back.  Pain was present in the middle of the lower back, going to both buttocks.  Pain has been off and on for seven to eight years.  There were no flare-ups.  The examiner diagnosed degenerative joint disease of the lumbosacral spine, and found no evidence that the knee was stressing the back.  The examiner opined that it was as likely as not that the Veteran's back condition was not related to his knees, and based this on the rationale that flexion of the knees was currently limited to 85 degrees in the right knee and 100 degrees in the left, leaving the Veteran with a balanced gait.

VA treatment records show that the Veteran continued to receive treatment for back pain from 2012 through 2014.  At no point, however, do his physicians relate his back condition to his knee conditions.

Private treatment records include February 2015 CT scans which show osteoporosis, scoliosis, and developmental and severe degenerative discogenic changes.  A May 2015 MRI report shows osteoporosis, scoliosis, developmental or advanced degenerative discogenic changes, paraspinal soft tissue inflammation, with advanced to severe degenerative arthropathy throughout the thoracolumbar spine.

The Board finds that the evidence weighs against a finding that the Veteran's back condition is related to his knee conditions or to service.  The Veteran does not contend direct service connection, and there is no indication that there was any incident in service that caused his current back condition or aggravated the pre-existing condition noted upon induction.  Likewise, there is no evidence indicating that the Veteran's back condition is related to his knee condition.  None of the medical records supplied support such a relationship.  The Board recognizes that the March 2012 VA examiner opined that the Veteran's knee condition "as likely as not" did not cause his back condition.  The Board finds that this opinion reflects not equipoise but a typographical error on the part of the examiner, because in the previous sentence the examiner stated that there was "no evidence" that the knee condition stresses the back.  Nothing else in the examination report indicates why the Veteran's knee condition would contribute to his back problem.  Furthermore, the Board notes that at his June 2010 examination for Social Security Disability benefits, the Veteran reported that his back condition was the result not of his knee conditions but of an injury suffered at work in 2004.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's back condition is related to his knee conditions or to service, and service connection must therefore be denied.

Knees

The Veteran claims increased ratings for strains with degenerative joint disease in both knees.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10. 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran is currently in receipt of a 10 percent rating for each knee for traumatic arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  This code directs that traumatic arthritis be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this code, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 10 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (arthritis with painful limitation of motion) and 5257 (instability).  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic removal of semilunar cartilage is rated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

VA treatment records show that in June 2009 the Veteran reported chronic knee pain, but he was not taking ibuprofen daily.  His physician noted his degenerative joint disease, advised ibuprofen and ordered him knee braces.  July 2009 x-rays revealed mild degenerative changes in both knees.  He reported increasing pain in August 2009 and was prescribed stronger medication.  He received an injection in September 2009.  He was treated again in November 2009 and received another injection in December 2009.

The Veteran underwent a VA examination in December 2009.  He reported weakness, stiffness, lack of endurance, locking, and pain.  Flare-ups lasting two hours occurred as often as four times per day, precipitated by physical activity.  After standing or walking for about 15 minutes, his knees start to hurt and he experiences limitation of motion.  He wears braces on his knees.  On physical examination, he exhibited normal posture and a limp.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Both knees exhibited crepitus.  There was no genu recurvatum, locking pain, or ankylosis.  Flexion in both knees was limited to 80 degrees, with pain at 70 degrees.  Extension was full to 0 degrees with no pain.  There was no further limitation of motion on repetitive use, but there was limited pain, weakness, and lack of endurance.  Stability tests were normal.  The examiner diagnosed bilateral knee strain with degenerative joint disease and a history of lateral instability, with lateral instability not currently active, supported by objective evidence of restricted range of motion.  The examiner found no effect on the Veteran's usual occupation, and an effect on his daily activity in his inability to walk long, bend, squat, or run.

In a January 2010 letter, a coworker wrote that the Veteran had developed increasing problems with his knees.  The coworker observed his difficulty bending down, his limp, and poor mobility due to pain.  He maintained a high level of performance in his job, but it was obvious that he was experiencing severe discomfort and pain that continued to worsen.

In June 2010, the Veteran underwent an examination for Social Security Administration disability benefits.  An associated x-ray revealed moderate to severe degenerative changes in the right knee and moderate degenerative changes in the left knee.  The Veteran reported that in addition to his knee pain, his knees buckled whenever he climbed steps.  His physicians suggested a knee replacement.  On physical examination, the examiner found full range of motion in the knees.  The examiner found degenerative changes, but no workplace or environmental limitations from any of the Veteran's conditions.

VA treatment records reflect that the Veteran continued to receive treatment for his knees from 2012 through October 21, 2013.  

The Board finds that, prior to October 21, 2013, there is no evidence warranting evaluations in excess of 10 percent for either of the Veteran's knee conditions.  The Veteran's current evaluations of 10 percent for each knee are based on evidence of limitation of motion for traumatic arthritis.  As discussed above, higher and alternative evaluations are available based on evidence of ankylosis, recurrent subluxation or lateral instability, dislocation or symptomatic removal of semilunar cartilage, flexion limited to 30 degrees or less, extension limited to 15 degrees or more, malunion or nonunion of the tibia and fibula, or genu recurvatum.  The Board finds no such evidence on the record.  There is evidence of some limitation of flexion, but to no less than 70 degrees.  Because the Veteran's limitation of flexion is so mild, the Board finds that any further limitation of flexion that the Veteran may experience on flare-ups or repetitive use would not approximate the limitation to 30 degrees which would warrant an increased rating.  For these reasons, the Board finds that the evidence weighs warranting an evaluation in excess of 10 percent for either of the Veteran's knee strains with degenerative joint disease, prior to October 21, 2013.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's knees.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including limited motion, weakness, stiffness, lack of endurance, locking, and pain, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his knees are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Service connection for a back condition, to include as secondary to service-connected bilateral knee strains with degenerative joint disease, is denied.

An evaluation in excess of 10 percent for a left knee strain with degenerative joint disease, prior to October 21, 2013, is denied.

An evaluation in excess of 10 percent for a right knee strain with degenerative joint disease, prior to October 21, 2013, is denied.


REMAND

Since October 2013 the evidence of record suggests that the Veteran's service connected knee disabilities may have worsened.  Specifically, an October 21, 2013, orthopedic consultation, which shows that the Veteran was considered a candidate for knee replacement surgery, also states the following:  "RANGE OF MOTION: right 15-35[;] left 20-55."   It is unclear to the Board what this represents in terms of degrees as required by the rating criteria for range of motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, but it appears to indicate increased limitation of motion.  

VA treatment records show that the Veteran continued to receive care for his knee condition.  A May 2014 note shows that the Veteran had a full 90 degrees range of motion bilaterally in his knees.  In July 2014 his surgeon determined that surgery was not appropriate because of risks of complications due to his diabetes and other health conditions.  In June and July 2014, he received several injections to help control his pain.

In a September 2014 letter, a family member reported that the pain in the Veteran's legs has led to decreased mobility over the years.  He walks with a constant limp.  He had used a cane, then a walker, and finally a wheelchair to get from place to place.  A September 2014 letter from the Veteran's VA treating physician reported that the Veteran had been using a walker to ambulate. And in a September 2014 letter, a friend reported that the Veteran's disability has impacted his mobility, requiring a crutch or a cane.  He displayed grimaces of pain when moving.  The friend did not specify whether these symptoms were the result of his knee condition or back condition.

Private treatment records include February 2015 CT scans which show osteoporosis, severe degenerative change, tendinosis, prepatellar bursitis, joint effusion, and soft tissue inflammation in the right knee and osteoporosis, advanced degenerative change, tendinosis, soft tissue inflammation, joint effusion, prepatellar bursitis, and vascular calcification in the left knee.  May 2015 MRI reports reflect joint effusion, soft tissue inflammation, severe degenerative change, and macerated lateral meniscus and medial meniscus in both knees.  Clinical data included positive McMurray signs in both knees. 

While the Veteran's most recent VA examination was conducted in December 2009, as is discussed in the decision section above, there is substantial clinical evidence to rely on to render a decision denying at increase prior to October 21, 2013.  However,  there is evidence that the condition may have worsened beginning October 21, 2013.  Specifically, the Veteran began using a walker to ambulate, VA treatment records show that the Veteran is a candidate for knee replacement surgery, and private treatment records from 2015 reflect positive McMurray's signs and CT scans and MRIs showing severe degenerative changes.  The Board reiterates that while there is no evidence that the condition worsened prior to October 21, 2013, the Board cannot determine the nature or extent of any claimed worsening occurring since that date.  Therefore, the Board must remand these issues in order to afford the Veteran a contemporaneous VA examination to assess the current extent and severity of his knee conditions.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Finally, the Board notes that as the issue of entitlement to TDIU is inextricably intertwined with the Veteran's claims for increased evaluations, it too must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Schedule the Veteran for a VA examination to determine the current level of severity of his service-connected left and right knee disabilities.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  All necessary tests and studies shall be performed.  The claims file must be reviewed by the examiner.  

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


